Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
		EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Daniel A. Blasiole on August 15th, 2022.  

The application has been amended as follows: 
1.         In claim 29, line 2, after “condition”, insert “in which NLRX1 is implicated”.


EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Applicant's amendment to the claims and Remarks have been fully considered.  In light of Applicant's amendment and the Examiner’s amendment, claims 1-29 are allowed.

		Given that applicant has amended claim 29 to now clearly recite that the condition is associated with NLRX1 activity, the 112(a) rejection is now moot. Consequently, the 112(a) rejection of claim 29 is hereby withdrawn.  

The following is an examiner's statement of reasons for allowance: Claims 1-29 are drawn to compounds of formula (I), a salt or ester thereof and to a method of ameliorating or reducing a symptom of a condition in which NLRX1 is implicated in an animal with a compound as recited in claim 1 and wherein the conditions are delineated in clam 29.  There is no prior art that anticipates or renders obvious the instant invention.  The closest art is Banka et al. (WO 2012/087938 A1) who teach quinazoline derivatives of Formula (I) wherein L can be CH2 or NH and wherein such compound possesses a ring attachment at the nitrogen on position 3 which is absent in the instant invention.  Moreover, applicant has demonstrated in the specification that the compounds of the instant invention can bind NLRX1 and thus leads to improved treatment of diseases and conditions.  Since the present claims require the use of the specific compounds of Formula (I) delineated in claim 1, and no prior art anticipates or renders obvious the particular compounds of Formula (I), claims 1-29 are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-29 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
08/15/2022